
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14

BUNGE LIMITED EQUITY INCENTIVE PLAN
AWARD AGREEMENT
—Notice of Performance-Based Restricted Stock Units Grant—
Performance Period—Years 2004, 2005 and 2006
Target Operating Profit U.S. $[        ]—[NAME OF BUNGE BUSINESS UNIT]

        Effective as of the Date of Grant set forth below, the Participant named
below is hereby awarded an Award of Performance-Based Restricted Stock Units
(the "Award" or "Performance-Based Restricted Stock Units") under the Bunge
Limited Equity Incentive Plan (the "Plan") covering the Target Number of
Performance-Based Restricted Stock Units set forth below, subject to the terms
and conditions of the Plan and this Award Agreement (this "Award Agreement").
This Award Agreement consists of this Notice of Performance-Based Restricted
Stock Units Grant (the "Grant Notice") and the attached Terms and Conditions
Applicable to Performance-Based Restricted Stock Units. Defined terms not
explicitly defined in this Award Agreement but defined in the Plan shall have
the same definitions as in the Plan.

Participant Information:


Name:
 
Address:
Summary of Performance-Based Restricted Stock Units Terms:
Date of Grant:
 
Target Number of Performance-Based Restricted Stock Units:
Vesting Date:
 
    Third anniversary of the Date of Grant.    

        The Participant and Bunge Limited, a company organized under the laws of
Bermuda, and any successor thereto ("Bunge"), agree that this Award is granted
under and governed by the terms and conditions of the Plan and this Award
Agreement, and that this Award is granted for no consideration other than the
Participant's services. The Participant acknowledges that he or she has reviewed
the Plan and this Award Agreement in their entirety and has had an opportunity
to obtain the advice of counsel and a qualified tax advisor prior to executing
this Award Agreement. The Participant hereby agrees to comply with the terms and
conditions of the Plan and this Award Agreement and accepts as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions relating to the Plan and this Award Agreement.

        The Participant indicates acceptance of this Award, subject to the terms
and conditions set forth in the Plan and the Award Agreement, by signing this
Grant Notice and returning it to the undersigned representative of Bunge no
later than                        , 2004. If a signed copy of this Grant Notice
is not received by such date, this Award shall be void and of no force and
effect.

BUNGE LIMITED   PARTICIPANT
By:
 


--------------------------------------------------------------------------------


 
By:
 


--------------------------------------------------------------------------------

Name:  Flavio Sá Carvalho
Title:  Chief Personnel Officer   [NAME]

Attached hereto and apart hereof:
Terms and Conditions Applicable to Performance-Based Restricted Stock Units.

--------------------------------------------------------------------------------



BUNGE LIMITED
EQUITY INCENTIVE PLAN
AWARD AGREEMENT
—Terms and Conditions Applicable to Performance-Based Restricted Stock Units—

        1.     Grant.    Subject to the terms and conditions of the Plan and
this Award Agreement, the Company has elected to grant the Participant an Award
of Performance-Based Restricted Stock Units as of the Date of Grant. Each
Performance-Based Restricted Stock Unit shall entitle the Participant to receive
the value of one Share, subject to the Participant's satisfaction of the terms
and conditions of the Plan and this Award Agreement.

        2.     Vesting of Performance-Based Restricted Stock Units.

        (a)    Vesting Date; Performance Level.    Subject to the other terms
and conditions of the Plan and this Award Agreement, the Award shall vest and
become nonforfeitable based upon the cumulative operating profit ("Cumulative
Operating Profit") of Bunge for the three consecutive fiscal years ending prior
to the Vesting Date. The portion of the Award that shall vest as of the Vesting
Date shall be determined based upon the Cumulative Operating Profit achieved
(with partial Shares rounded down so that only whole Shares shall vest) in the
manner set forth in the table below (the "Vesting Table").

Performance Level


--------------------------------------------------------------------------------

  Cumulative
Operating Profit
For the Years 2004, 2005 and 2006

--------------------------------------------------------------------------------

  % Vesting

--------------------------------------------------------------------------------

Below Threshold   Less than U.S. $[            ]   0% Threshold   U.S.
$[            ]   50% of the Award Target   U.S. $[            ]   100% of the
Award Maximum   U.S. $[            ]   200% of the Award

        The Cumulative Operating Profit amount shall be determined in good faith
by the Committee as soon as practicable following the end of fiscal year 2006.
Such determination shall be final and binding on the Participant and the
Company. In the event that the Cumulative Operating Profit is between
performance levels, the portion of the Award that will become vested shall be
interpolated by the Committee, and the Participant shall be advised by the
Committee in writing as to the portion of the Award that vests as of the Vesting
Date. Any such determination by the Committee shall be final and binding on the
Participant and the Company.

        (b)    Portion of Award that Vests on the Vesting Date.    Except as
otherwise provided in Section 3 below, a Participant must be employed by the
Company on the Vesting Date for any portion of the Award to vest. The portion of
the Award that will vest on the Vesting Date shall be determined in accordance
with the Vesting Table as follows:

        (i)    No portion of the Award shall vest, and the Award shall be
immediately forfeited, if the Cumulative Operating Profit is less than the
threshold amount set forth in the Vesting Table.

        (ii)   If the Cumulative Operating Profit equals or exceeds the
threshold amount set forth in the Vesting Table but is less than the target
amount set forth therein, the Participant shall vest in a percentage of the
Target Number of Performance-Based Restricted Stock Units between 50% and 100%
determined proportionally based upon the relationship between the actual
Cumulative Operating Profit and the threshold and target amounts therefore.

        (iii)  If the Cumulative Operating Profit equals the target amount set
forth in the Vesting Table, the Participant shall vest in the Target Number of
Performance-Based Restricted Stock Units.

        (iv)  If the Cumulative Operating Profit exceeds the target amount set
forth in the Vesting Table but is less than the maximum amount set forth
therein, the Participant shall vest in a percentage of the Target Number of
Performance-Based Restricted Stock Units between 100% and 200% determined
proportionally based upon the relationship between the actual Cumulative
Operating Profit and the target and maximum amounts therefore.

2

--------------------------------------------------------------------------------






        (v)   If the Cumulative Operating Profit equals or exceeds the maximum
amount set forth in the Vesting Table, the Participant shall vest in 200% of the
Target Number of Performance-Based Restricted Stock Units.

        (vi)  Any portion of the Award that does not vest in accordance with the
provisions of this Section 2(b) shall be immediately forfeited.

        (vii) Except as otherwise provided in Section 3 below, in no event shall
the Participant vest in more than 200% of the Target Number of Performance-Based
Restricted Stock Units.

        (c)    Payment of Awards.    Payment in settlement of the vested portion
of an Award shall be made as soon as practicable following the Vesting Date in
(1) whole Shares (rounded down to the nearest whole share) (a "Share Issuance"),
(2) a lump-sum cash payment (a "Cash Payment") or (3) any combination of (1) and
(2), as determined by the Committee, in its sole discretion; provided, however,
that the Participant shall only be permitted to make a Deferral Election (as
defined below) in accordance with the provisions of Section 2(f) below with
respect to the vested portion of the Award, if any, that he or she receives in
the form of a Cash Payment. In the event that a Participant receives any of the
vested portion of the Award as a Cash Payment, the amount of the Cash Payment
will equal (x) the number of Shares underlying the vested portion of the Award
payable to such Participant in the form of a Cash Payment multiplied by (y) the
Fair Market Value of a Share on the Vesting Date. The Cash Payment, if any,
shall be considered to be a performance bonus and shall be paid as soon as
practicable after the Vesting Date, unless the Participant makes a Deferral
Election in accordance with the provisions of Section 2(f) below. In the event
that a Participant receives any of the vested portion of the Award as a Share
Issuance, the number of Shares issued shall equal the number of Shares
underlying the vested portion of the Award receivable by such Participant in the
form of a Share Issuance on the Vesting Date. The Share Issuance, if any, shall
occur as soon as practicable after the Vesting Date.

        (d)    No Rights as Shareholder.    A Participant shall have no rights
as a shareholder with respect to any Award until Shares, if any, shall have been
issued to the Participant following the Vesting Date, and except as expressly
provided herein or in the Plan, no adjustment shall be made for dividends or
distributions or other rights in respect of any Share for which the record date
is prior to the date on which the Participant shall become the registered holder
of such Shares.

        (e)    Dividend Equivalent Payments.    Unless the Committee determines
otherwise and subject to Section 2(f) below, if the Company pays any cash or
other dividend or makes any other distribution in respect of the Shares
underlying the Award, the Company shall maintain a bookkeeping record to which
such amount of the dividend or distribution in respect to such Shares shall be
credited, at such time and in such manner as is determined solely by the
Committee, to an account for the Participant and paid in [whole Shares] at the
time the Award is settled.

        (f)    Right to Elect to Defer Value of Awards Prior to Vesting
Date.    In accordance with such procedures established by the Committee from
time to time, the Participant may elect to defer receipt of the value of all or
any portion of the Cash Payment in accordance with the terms of this
Section 2(f) (a "Deferral Election") pursuant to the terms of the deferred
compensation plan (the "Deferred Compensation Plan") named on a deferral
election form that the Company will provide to you at a later date (the
"Deferral Election Form"). In order to make a Deferral Election, the Participant
must complete and submit the Deferral Election Form in accordance with the
instructions included on such form by a date specified by the Chief Personnel
Officer in his sole discretion. Any Deferral Election made after such time shall
be null and void. Under the terms of the Deferral Election, the Participant may
irrevocably elect to defer an amount equal to the Deferral Value (as defined
below) of a whole number of Shares subject to this Award. The Deferral Value
shall be credited automatically, without any further action on the part of the
Participant, to the Participant's account under the Deferred Compensation Plan
on the Vesting Date that is subject to a Deferral Election. Any Deferral Value
credited to the Deferred Compensation Plan shall be subject to the terms of the
Deferred Compensation Plan. For purposes of this Award Agreement, "Deferral
Value" means, as of the applicable Vesting Date, the Fair Market Value of the
Shares underlying the Cash Payment, which are subject to the Deferral Election,
less any applicable withholding taxes.

3

--------------------------------------------------------------------------------



3.Adjustments.

        (a)    Adjustment to Number of Units.    An Award of Performance-Based
Restricted Stock Units that has vested in accordance with Section 2(a) above may
be adjusted, in the sole discretion of the Committee, so that the Target Number
of Performance-Based Restricted Stock Units, as set forth on the Grant Notice,
represents either up to 20% more Performance-Based Restricted Stock Units or up
to 20% fewer Performance-Based Restricted Stock Units. The Committee shall
specify the procedures applicable to implementing the provisions of this
Section 3(a). The consent of the Participant shall not be required for any
action to be taken by the Committee under this Section 3(a).

        (b)    Adjustment to Performance Goals.    The Committee may adjust the
manner in which the threshold, target and maximum performance goals are defined
as set forth above in Section 2 in the event of an extraordinary corporate event
such as a material acquisition or divestiture, changes in the capital structure
of the Company or extraordinary changes to accounting rules or procedures.

        4.     Termination of Employment.    In the event that the Participant's
employment is terminated by the Company for Cause or as a consequence of the
Participant's resignation for any reason, the Award shall lapse and become void
as of the date of such termination. In the event that the Participant's
employment terminates for any other reason, the Award shall continue to be
subject to the applicable terms of vesting and, if such terms are met, shall
vest at the Vesting Date on a pro rata basis from the Date of Grant until the
date of the Participant's termination of employment; provided, however, that, if
the termination of employment occurs for any other reason prior to the first
anniversary of the Date of Grant, the entire Award shall be forfeited as of the
date of termination.

        5.     General Terms.

        (a)    Transferability.    The Award is not transferable by the
Participant, except by will or by the laws of descent and distribution or
pursuant to a domestic relations order, if applicable.

        (b)    Award Not a Service Contract.    Neither this Award Agreement nor
the Award granted hereunder is an employment or service contract, and nothing in
this Award Agreement shall be deemed to create in any way whatsoever any
obligation on the part of the Participant to continue in the employ of the
Company, or of the Company to continue the Participant's employment. In
addition, nothing in this Award Agreement shall obligate the Company or
shareholders, the Board, officers or employees of Bunge or any other entity
constituting the Company to continue any relationship that the Participant might
have as a director, advisor, employee or consultant for the Company.

        (c)    Withholding Obligations.    The Company shall be entitled to
withhold from any Cash Payment an amount sufficient to satisfy any U.S. federal,
state, local and/or foreign income tax, social tax or other applicable payroll
tax withholding requirements. The Company shall also be entitled to require the
Participant, prior to delivery of any Shares, to remit to the Company an amount
sufficient to satisfy any U.S. federal, state, local and/or foreign income tax,
social tax or other applicable payroll tax withholding requirements. The Company
may, in its sole discretion, permit the Participant, after the delivery of
Shares to the Participant, to satisfy U.S. federal, state, local and/or foreign
income tax, social tax or other applicable payroll taxes by directing the
Company to repurchase Shares that were issued to such Participant in accordance
with all applicable laws and pursuant to any such rules as the Committee may
establish from time to time.

4

--------------------------------------------------------------------------------



        (d)   Restrictive Covenants; Cooperation Obligations.

        (i)    Confidentiality.    The Participant understands and acknowledges
that in the course of his or her employment, the Participant shall have access
to and shall learn information proprietary to Bunge, its parent companies and
subsidiaries (individually and as a group, the "Bunge Group") that concerns the
technological innovations, operation and methodology of the Bunge Group,
including, without limitation, business plans, financial information, protocols,
proposals, manuals, clinical procedures and guidelines, scientific data,
computer source codes, programs, software, know-how and specifications,
copyrights, trade secrets, market information, Developments (as hereinafter
defined), data and customer information (collectively, "Proprietary
Information"). "Developments" shall mean all data, discoveries, findings,
reports, designs, inventions, improvements, methods, practices, techniques,
developments, programs, concepts and ideas, whether or not patentable, relating
to the present or planned activities, or the products and services of the Bunge
Group. The Participant hereby agrees that during the period beginning on the
Date of Grant and continuing in perpetuity thereafter, the Participant shall
keep confidential and shall not disclose any such Proprietary Information to any
third party, except as required to fulfill his or her duties in connection with
employment by the Bunge Group, and shall not misuse, misappropriate or exploit
such Proprietary Information in any way. The restrictions contained herein shall
not apply to any information which (i) was already available to the public at
the time of disclosure, or subsequently became available to the public,
otherwise than by breach of this Award Agreement or (ii) the disclosure of which
was required by order of any court or administrative agency. Upon any
termination of the Participant's employment with the Bunge Group, the
Participant hereby agrees to return immediately to the Bunge Group all
Proprietary Information and copies thereof in the possession of the Participant.

        (ii)    No Competing Employment.    During the period beginning on the
Date of Grant and continuing until the end of the twelfth month following the
Participant's termination of employment for any reason with the Bunge Group
(such period to be referred to as the "Restricted Period"), the Participant
shall not, without the prior written consent of Bunge, directly or indirectly,
whether as owner, consultant, employee, partner, venturer, or agent, through
stock ownership, investment of capital, lending of money or property, rendering
of services, or otherwise (except ownership of less than 5% of the number of
shares outstanding of any securities which are publicly traded), (A) compete
with the Bunge Group, or (B) provide services to, whether as an employee or
consultant, or own, manage, operate, control, participate in or be connected
with (as a shareholder, partner or similar owner) any corporation, firm,
partnership, joint venture, sole proprietorship or other entity which competes
with the Bunge Group, except for the aforementioned ownership of less than 5% of
any publicly traded securities. The Restricted Period shall be extended by the
length of any period during which the Participant is in breach of any of the
terms of this Section 5(d)(ii).

        (iii)    Restrictions on Solicitation.    During the Restricted Period,
and except as required pursuant to the Participant's duties to the Bunge Group
in connection with the employment relationship, the Participant shall not,
directly or indirectly: (i) solicit or contact any customer of the Bunge Group
(or any other entity that the Participant knows is a potential customer with
respect to specific products of the Bunge Group and with which the Participant
has had contact during the period of his or her employment with the Bunge Group)
for any commercial pursuit that to the knowledge of the Participant is in
competition with the Bunge Group or that to the knowledge of the Participant is
contemplated from time to time during the period of his or her employment with
the Bunge Group by any corresponding business plan; (ii) take away or interfere
or attempt to interfere with any custom, trade, business or patronage of the
Bunge Group, or induce, or attempt to induce, any employees, agents or
consultants of or to the Bunge Group to do anything from which the Participant
is restricted by reason of this Section 5(d); or (iii) offer or aid others to
offer employment to employees of the Bunge Group, or interfere or attempt to
interfere with any employees of the Bunge Group. The Restricted Period shall be
extended by the length of any period during which the Participant is in breach
of any of the terms of this Section 5(d)(iii).

        (iv)    Application of Covenants.    The activities described in this
Section 5(d) shall be prohibited regardless of whether undertaken by the
Participant in an individual or representative capacity, and

5

--------------------------------------------------------------------------------






regardless of whether performed for the Participant's own account or for the
account of any other individual, partnership, firm, corporation or other
business organization (other than Bunge).

        (v)    Injunctive Relief.    Without limiting the remedies available to
Bunge, the Participant acknowledges that a breach of any of the covenants
contained in this Section 5(d) may result in irreparable injury to Bunge for
which there is no adequate remedy at law, that it shall not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, Bunge shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction restraining the
Participant from engaging in activities prohibited by this Section 5(d) or such
other relief as may be required to specifically enforce any of the covenants in
this Section 5(d).

        (e)    Plan Document Controls.    In the event of any conflict between
the provisions of this Award Agreement and those of the Plan, the provisions of
the Plan shall control.

        (f)    Applicable Law.    This Award Agreement shall be governed by and
subject to the laws of the State of New York and to all applicable laws and to
the approvals by any governmental or regulatory agency as may be required.

        (g)    Validity.    The invalidity or unenforceability of any provision
of this Award Agreement shall not affect the validity or enforceability of any
other provision of this Award Agreement, which shall remain in full force and
effect. The parties intend that any offending provision shall be enforced to the
fullest extent to which it is enforceable, that any unenforceable portion
thereof be severed from this Award Agreement, and that this Award Agreement, as
modified to sever any such unenforceable portion, be enforced to the fullest
extent permitted by law. In the event that all or any portion of this Award is
forfeited pursuant to the terms of the Plan or this Award Agreement, such
forfeiture shall be automatic and shall not require any further action by the
Participant or the Company.

        (h)    Notices.    All notices and other communications provided for
herein shall be in writing and shall be delivered by hand, telecopy or facsimile
transmission or sent by certified or registered mail, return receipt requested,
postage prepaid, addressed, if to the Participant, to the attention of the
Participant at the mailing address set forth on the Grant Notice (or to such
other address as the Participant shall have specified to Bunge in writing) and,
if to Bunge, to it at its principal offices which are currently located at 50
Main Street, 6th Floor, White Plains, New York 10606, attention Chief Personnel
Officer. All such notices shall be conclusively deemed to be received and shall
be effective, (i) if delivered by hand, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.

        (i)    Waiver.    The waiver by either party of compliance with any
provision of this Award Agreement by the other party shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach of such party of a provision of this Award Agreement.

        (j)    Committee Decisions Final.    Any dispute or disagreement that
arises under, or as a result of, or pursuant to, or in connection with, the
interpretation or construction of the terms of this Award Agreement or the Award
granted hereunder shall be determined by the Committee. Any interpretation by
the Committee of the terms of the Award shall be final and binding on all
persons affected thereby.

        (k)    Amendments.    The Committee shall have the power to alter or
amend the terms of this Award Agreement as set forth herein from time to time,
in any manner consistent with the provisions of Section 14 of the Plan, and any
alteration or amendment of the terms of the Award by the Committee shall, upon
adoption, become and be binding on all persons affected thereby without
requirement for consent or other action with respect thereto by any such person;
provided, however, that, except as contemplated by Section 14 of the Plan and
Section 3 hereof, no such alteration or amendment may, without the consent of
the Participant, adversely affect the rights of the Participant under this
Award. The Committee shall give written notice to the Participant of any such
alteration or amendment as promptly as practicable after the adoption thereof.
Notwithstanding any provision herein to the contrary, the Board shall have the
broad authority to amend this Award to take into account changes in applicable
tax laws, securities laws, accounting rules and other applicable state and
Federal laws.

6

--------------------------------------------------------------------------------



        (l)    Entire Agreement; Headings.    This Award Agreement and the other
related documents expressly referred to herein set forth the entire agreement
and understanding between the parties hereto. The headings of sections and
subsections herein are included solely for convenience of reference and shall
not affect the meaning of any of the provisions of this Award Agreement.

        (m)    Counterparts.    The Grant Notice to this Award Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

        (n)    Market Standoff Agreement.    The Participant, if requested by
Bunge and an underwriter of Common Stock (or other securities) of Bunge, agrees
not to sell or otherwise transfer or dispose of any Common Stock (or other
securities) of Bunge held by the Participant during the period requested by the
underwriter managing any public offering of Common Stock (or other securities)
of Bunge following the effective date of a registration statement of Bunge filed
under the U.S. Securities Act of 1933, as amended, provided that all similarly
situated officers and directors of Bunge are required to enter into similar
agreements. Such agreement shall be in writing in a form satisfactory to Bunge
and such underwriter. Bunge may impose stop-transfer instructions with respect
to the shares (or other securities) subject to the foregoing restriction until
the end of such period.

        (o)    Securities Laws Compliance.    No Shares shall be issued or
transferred under this Award Agreement unless the Committee determines that such
issue or transfer is in compliance with all applicable U.S. federal, state
and/or foreign securities laws and regulations, including without limitation,
Bermuda laws and regulations.

        (p)    Change in Control.    The terms of Section 13(b) of the Plan
shall apply to any rights the Participant may have with respect to the
Performance-Based Restricted Stock Units upon a Change in Control.

7

--------------------------------------------------------------------------------





BUNGE LIMITED EQUITY INCENTIVE PLAN
AWARD AGREEMENT
—Notice of Performance-Based Restricted Stock Units Grant—
Performance Period—Years 2004, 2005 and 2006
Target EPS U.S. $[    ]

        Effective as of the Date of Grant set forth below, the Participant named
below is hereby awarded an Award of Performance-Based Restricted Stock Units
(the "Award" or "Performance-Based Restricted Stock Units") under the Bunge
Limited Equity Incentive Plan (the "Plan") covering the Target Number of
Performance-Based Restricted Stock Units set forth below, subject to the terms
and conditions of the Plan and this Award Agreement (this "Award Agreement").
This Award Agreement consists of this Notice of Performance-Based Restricted
Stock Units Grant (the "Grant Notice") and the attached Terms and Conditions
Applicable to Performance-Based Restricted Stock Units. Defined terms not
explicitly defined in this Award Agreement but defined in the Plan shall have
the same definitions as in the Plan.

Participant Information:

Name:   Address:
Summary of Performance-Based Restricted Stock Units Terms:
Date of Grant:
 
Target Number of Performance-Based Restricted Stock Units:
Vesting Date:
 
    Third anniversary of the Date of Grant.    

        The Participant and Bunge Limited, a company organized under the laws of
Bermuda, and any successor thereto ("Bunge"), agree that this Award is granted
under and governed by the terms and conditions of the Plan and this Award
Agreement, and that this Award is granted for no consideration other than the
Participant's services. The Participant acknowledges that he or she has reviewed
the Plan and this Award Agreement in their entirety and has had an opportunity
to obtain the advice of counsel and a qualified tax advisor prior to executing
this Award Agreement. The Participant hereby agrees to comply with the terms and
conditions of the Plan and this Award Agreement and accepts as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions relating to the Plan and this Award Agreement.

        The Participant indicates acceptance of this Award, subject to the terms
and conditions set forth in the Plan and the Award Agreement, by signing this
Grant Notice and returning it to the undersigned representative of Bunge no
later than                        , 2004. If a signed copy of this Grant Notice
is not received by such date, this Award shall be void and of no force and
effect.

BUNGE LIMITED   PARTICIPANT
By:
 


--------------------------------------------------------------------------------


 
By:
 


--------------------------------------------------------------------------------

Name:  Flavio Sá Carvalho
Title:  Chief Personnel Officer   [NAME]

Attached hereto and apart hereof:
Terms and Conditions Applicable to Performance-Based Restricted Stock Units.

8

--------------------------------------------------------------------------------




BUNGE LIMITED
EQUITY INCENTIVE PLAN

AWARD AGREEMENT

—Terms and Conditions Applicable to Performance-Based Restricted Stock Units—


        1.     Grant.    Subject to the terms and conditions of the Plan and
this Award Agreement, the Company has elected to grant the Participant an Award
of Performance-Based Restricted Stock Units as of the Date of Grant. Each
Performance-Based Restricted Stock Unit shall entitle the Participant to receive
the value of one Share, subject to the Participant's satisfaction of the terms
and conditions of the Plan and this Award Agreement.

        2.     Vesting of Performance-Based Restricted Stock Units.

        (a)    Vesting Date; Performance Level.    Subject to the other terms
and conditions of the Plan and this Award Agreement, the Award shall vest and
become nonforfeitable based upon the cumulative diluted earnings per share
("Cumulative Earnings Per Share") of Bunge for the three consecutive fiscal
years ending prior to the Vesting Date. The portion of the Award that shall vest
as of the Vesting Date shall be determined based upon the Cumulative Earnings
Per Share achieved (with partial Shares rounded down so that only whole Shares
shall vest) in the manner set forth in the table below (the "Vesting Table").

Performance Level


--------------------------------------------------------------------------------

  Cumulative
Earnings Per Share
For the Years 2004, 2005 and 2006

--------------------------------------------------------------------------------

  % Vesting

--------------------------------------------------------------------------------

Below Threshold   Less than U.S. $[            ]   0% Threshold   U.S.
$[            ]   50% of the Award Target   U.S. $[            ]   100% of the
Award Maximum   U.S. $[            ]   200% of the Award

        The Cumulative Earnings Per Share amount shall be determined in good
faith by the Committee as soon as practicable following the end of fiscal year
2006. Such determination shall be final and binding on the Participant and the
Company. In the event that the Cumulative Earnings Per Share is between
performance levels, the portion of the Award that will become vested shall be
interpolated by the Committee, and the Participant shall be advised by the
Committee in writing as to the portion of the Award that vests as of the Vesting
Date. Any such determination by the Committee shall be final and binding on the
Participant and the Company.

        (b)    Portion of Award that Vests on the Vesting Date.    Except as
otherwise provided in Section 3 below, a Participant must be employed by the
Company on the Vesting Date for any portion of the Award to vest. The portion of
the Award that will vest on the Vesting Date shall be determined in accordance
with the Vesting Table as follows:

        (i)    No portion of the Award shall vest, and the Award shall be
immediately forfeited, if Cumulative Earnings Per Share is less than the
threshold amount set forth in the Vesting Table.

        (ii)   If Cumulative Earnings Per Share equals or exceeds the threshold
amount set forth in the Vesting Table but is less than the target amount set
forth therein, the Participant shall vest in a percentage of the Target Number
of Performance-Based Restricted Stock Units between 50% and 100% determined
proportionally based upon the relationship between actual Cumulative Earnings
Per Share and the threshold and target amounts therefore.

        (iii)  If Cumulative Earnings Per Share equals the target amount set
forth in the Vesting Table, the Participant shall vest in the Target Number of
Performance-Based Restricted Stock Units.

9

--------------------------------------------------------------------------------






        (iv)  If Cumulative Earnings Per Share exceeds the target amount set
forth in the Vesting Table but is less than the maximum amount set forth
therein, the Participant shall vest in a percentage of the Target Number of
Performance-Based Restricted Stock Units between 100% and 200% determined
proportionally based upon the relationship between actual Cumulative Earnings
Per Share and the target and maximum amounts therefore.

        (v)   If Cumulative Earnings Per Share equals or exceeds the maximum
amount set forth in the Vesting Table, the Participant shall vest in 200% of the
Target Number of Performance-Based Restricted Stock Units.

        (vi)  Any portion of the Award that does not vest in accordance with the
provisions of this Section 2(b) shall be immediately forfeited.

        (vii) Except as otherwise provided in Section 3 below, in no event shall
the Participant vest in more than 200% of the Target Number of Performance-Based
Restricted Stock Units.

        (c)    Payment of Awards.    Payment in settlement of the vested portion
of an Award shall be made as soon as practicable following the Vesting Date in
(1) whole Shares (rounded down to the nearest whole share) (a "Share Issuance"),
(2) a lump-sum cash payment (a "Cash Payment") or (3) any combination of (1) and
(2), as determined by the Committee, in its sole discretion; provided, however,
that the Participant shall only be permitted to make a Deferral Election (as
defined below) in accordance with the provisions of Section 2(f) below with
respect to the vested portion of the Award, if any, that he or she receives in
the form of a Cash Payment. In the event that a Participant receives any of the
vested portion of the Award as a Cash Payment, the amount of the Cash Payment
will equal (x) the number of Shares underlying the vested portion of the Award
payable to such Participant in the form of a Cash Payment multiplied by (y) the
Fair Market Value of a Share on the Vesting Date. The Cash Payment, if any,
shall be considered to be a performance bonus and shall be paid as soon as
practicable after the Vesting Date, unless the Participant makes a Deferral
Election in accordance with the provisions of Section 2(f) below. In the event
that a Participant receives any of the vested portion of the Award as a Share
Issuance, the number of Shares issued shall equal the number of Shares
underlying the vested portion of the Award receivable by such Participant in the
form of a Share Issuance on the Vesting Date. The Share Issuance, if any, shall
occur as soon as practicable after the Vesting Date.

        (d)    No Rights as Shareholder.    A Participant shall have no rights
as a shareholder with respect to any Award until Shares, if any, shall have been
issued to the Participant following the Vesting Date, and except as expressly
provided herein or in the Plan, no adjustment shall be made for dividends or
distributions or other rights in respect of any Share for which the record date
is prior to the date on which the Participant shall become the registered holder
of such Shares.

        (e)    Dividend Equivalent Payments.    Unless the Committee determines
otherwise and subject to Section 2(f) below, if the Company pays any cash or
other dividend or makes any other distribution in respect of the Shares
underlying the Award, the Company shall maintain a bookkeeping record to which
such amount of the dividend or distribution in respect to such Shares shall be
credited, at such time and in such manner as is determined solely by the
Committee, to an account for the Participant and paid in [whole Shares] at the
time the Award is settled.

        (f)    Right to Elect to Defer Value of Awards Prior to Vesting
Date.    In accordance with such procedures established by the Committee from
time to time, the Participant may elect to defer receipt of the value of all or
any portion of the Cash Payment in accordance with the terms of this
Section 2(f) (a "Deferral Election") pursuant to the terms of the deferred
compensation plan (the "Deferred Compensation Plan") named on a deferral
election form that the Company will provide to you at a later date (the
"Deferral Election Form"). In order to make a Deferral Election, the Participant
must complete and submit the Deferral Election Form in accordance with the
instructions included on such

10

--------------------------------------------------------------------------------




form by a date specified by the Chief Personnel Officer in his sole discretion.
Any Deferral Election made after such time shall be null and void. Under the
terms of the Deferral Election, the Participant may irrevocably elect to defer
an amount equal to the Deferral Value (as defined below) of a whole number of
Shares subject to this Award. The Deferral Value shall be credited
automatically, without any further action on the part of the Participant, to the
Participant's account under the Deferred Compensation Plan on the Vesting Date
that is subject to a Deferral Election. Any Deferral Value credited to the
Deferred Compensation Plan shall be subject to the terms of the Deferred
Compensation Plan. For purposes of this Award Agreement, "Deferral Value" means,
as of the applicable Vesting Date, the Fair Market Value of the Shares
underlying the Cash Payment, which are subject to the Deferral Election, less
any applicable withholding taxes.

3.Adjustments.

        (a)    Adjustment to Number of Units.    An Award of Performance-Based
Restricted Stock Units that has vested in accordance with Section 2(a) above may
be adjusted, in the sole discretion of the Committee, so that the Target Number
of Performance-Based Restricted Stock Units, as set forth on the Grant Notice,
represents either up to 20% more Performance-Based Restricted Stock Units or up
to 20% fewer Performance-Based Restricted Stock Units. The Committee shall
specify the procedures applicable to implementing the provisions of this
Section 3(a). The consent of the Participant shall not be required for any
action to be taken by the Committee under this Section 3(a).

        (b)    Adjustment to Performance Goals.    The Committee may adjust the
manner in which the threshold, target and maximum performance goals are defined
as set forth above in Section 2 in the event of an extraordinary corporate event
such as a material acquisition or divestiture, changes in the capital structure
of the Company or extraordinary changes to accounting rules or procedures.

        (c)    Adjustment to Cumulative Earnings Per Share.    The parties
hereto acknowledge and agree that the Cumulative Earnings Per Share amounts
reflected in the Vesting Table are based on assumptions pertinent to the number
of Shares issued and outstanding as of the Date of Grant. If such number of
Shares has been increased or decreased at the time of the calculation of
Cumulative Earnings Per Share, the Committee may equitably adjust the Cumulative
Earnings Per Share amount applicable to each performance level. Any such
calculation shall be made by the Committee in good faith and shall be final and
binding on the Company and the Participant.

        4.     Termination of Employment.    In the event that the Participant's
employment is terminated by the Company for Cause or as a consequence of the
Participant's resignation for any reason, the Award shall lapse and become void
as of the date of such termination. In the event that the Participant's
employment terminates for any other reason, the Award shall continue to be
subject to the applicable terms of vesting and, if such terms are met, shall
vest at the Vesting Date on a pro rata basis from the Date of Grant until the
date of the Participant's termination of employment; provided, however, that, if
the termination of employment occurs for any other reason prior to the first
anniversary of the Date of Grant, the entire Award shall be forfeited as of the
date of termination.

        5.     General Terms.

        (a)    Transferability.    The Award is not transferable by the
Participant, except by will or by the laws of descent and distribution or
pursuant to a domestic relations order, if applicable.

        (b)    Award Not a Service Contract.    Neither this Award Agreement nor
the Award granted hereunder is an employment or service contract, and nothing in
this Award Agreement shall be deemed to create in any way whatsoever any
obligation on the part of the Participant to continue in the employ of the
Company, or of the Company to continue the Participant's employment. In
addition, nothing in this Award Agreement shall obligate the Company or
shareholders, the Board, officers or employees of Bunge or any other entity
constituting the Company to continue any relationship that the Participant might
have as a director, advisor, employee or consultant for the Company.

11

--------------------------------------------------------------------------------




        (c)    Withholding Obligations.    The Company shall be entitled to
withhold from any Cash Payment an amount sufficient to satisfy any U.S. federal,
state, local and/or foreign income tax, social tax or other applicable payroll
tax withholding requirements. The Company shall also be entitled to require the
Participant, prior to delivery of any Shares, to remit to the Company an amount
sufficient to satisfy any U.S. federal, state, local and/or foreign income tax,
social tax or other applicable payroll tax withholding requirements. The Company
may, in its sole discretion, permit the Participant, after the delivery of
Shares to the Participant, to satisfy U.S. federal, state, local and/or foreign
income tax, social tax or other applicable payroll taxes by directing the
Company to repurchase Shares that were issued to such Participant in accordance
with all applicable laws and pursuant to any such rules as the Committee may
establish from time to time.

        (d)    Restrictive Covenants; Cooperation Obligations.    

        (i)    Confidentiality.    The Participant understands and acknowledges
that in the course of his or her employment, the Participant shall have access
to and shall learn information proprietary to Bunge, its parent companies and
subsidiaries (individually and as a group, the "Bunge Group") that concerns the
technological innovations, operation and methodology of the Bunge Group,
including, without limitation, business plans, financial information, protocols,
proposals, manuals, clinical procedures and guidelines, scientific data,
computer source codes, programs, software, know-how and specifications,
copyrights, trade secrets, market information, Developments (as hereinafter
defined), data and customer information (collectively, "Proprietary
Information"). "Developments" shall mean all data, discoveries, findings,
reports, designs, inventions, improvements, methods, practices, techniques,
developments, programs, concepts and ideas, whether or not patentable, relating
to the present or planned activities, or the products and services of the Bunge
Group. The Participant hereby agrees that during the period beginning on the
Date of Grant and continuing in perpetuity thereafter, the Participant shall
keep confidential and shall not disclose any such Proprietary Information to any
third party, except as required to fulfill his or her duties in connection with
employment by the Bunge Group, and shall not misuse, misappropriate or exploit
such Proprietary Information in any way. The restrictions contained herein shall
not apply to any information which (i) was already available to the public at
the time of disclosure, or subsequently became available to the public,
otherwise than by breach of this Award Agreement or (ii) the disclosure of which
was required by order of any court or administrative agency. Upon any
termination of the Participant's employment with the Bunge Group, the
Participant hereby agrees to return immediately to the Bunge Group all
Proprietary Information and copies thereof in the possession of the Participant.

        (ii)    No Competing Employment.    During the period beginning on the
Date of Grant and continuing until the end of the twelfth month following the
Participant's termination of employment for any reason with the Bunge Group
(such period to be referred to as the "Restricted Period"), the Participant
shall not, without the prior written consent of Bunge, directly or indirectly,
whether as owner, consultant, employee, partner, venturer, or agent, through
stock ownership, investment of capital, lending of money or property, rendering
of services, or otherwise (except ownership of less than 5% of the number of
shares outstanding of any securities which are publicly traded), (A) compete
with the Bunge Group, or (B) provide services to, whether as an employee or
consultant, or own, manage, operate, control, participate in or be connected
with (as a shareholder, partner or similar owner) any corporation, firm,
partnership, joint venture, sole proprietorship or other entity which competes
with the Bunge Group, except for the aforementioned ownership of less than 5% of
any publicly traded securities. The Restricted Period shall be extended by the
length of any period during which the Participant is in breach of any of the
terms of this Section 5(d)(ii).

12

--------------------------------------------------------------------------------






        (iii)    Restrictions on Solicitation.    During the Restricted Period,
and except as required pursuant to the Participant's duties to the Bunge Group
in connection with the employment relationship, the Participant shall not,
directly or indirectly: (i) solicit or contact any customer of the Bunge Group
(or any other entity that the Participant knows is a potential customer with
respect to specific products of the Bunge Group and with which the Participant
has had contact during the period of his or her employment with the Bunge Group)
for any commercial pursuit that to the knowledge of the Participant is in
competition with the Bunge Group or that to the knowledge of the Participant is
contemplated from time to time during the period of his or her employment with
the Bunge Group by any corresponding business plan; (ii) take away or interfere
or attempt to interfere with any custom, trade, business or patronage of the
Bunge Group, or induce, or attempt to induce, any employees, agents or
consultants of or to the Bunge Group to do anything from which the Participant
is restricted by reason of this Section 5(d); or (iii) offer or aid others to
offer employment to employees of the Bunge Group, or interfere or attempt to
interfere with any employees of the Bunge Group. The Restricted Period shall be
extended by the length of any period during which the Participant is in breach
of any of the terms of this Section 5(d)(iii).

        (iv)    Application of Covenants.    The activities described in this
Section 5(d) shall be prohibited regardless of whether undertaken by the
Participant in an individual or representative capacity, and regardless of
whether performed for the Participant's own account or for the account of any
other individual, partnership, firm, corporation or other business organization
(other than Bunge).

        (v)    Injunctive Relief.    Without limiting the remedies available to
Bunge, the Participant acknowledges that a breach of any of the covenants
contained in this Section 5(d) may result in irreparable injury to Bunge for
which there is no adequate remedy at law, that it shall not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, Bunge shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction restraining the
Participant from engaging in activities prohibited by this Section 5(d) or such
other relief as may be required to specifically enforce any of the covenants in
this Section 5(d).

        (e)    Plan Document Controls.    In the event of any conflict between
the provisions of this Award Agreement and those of the Plan, the provisions of
the Plan shall control.

        (f)    Applicable Law.    This Award Agreement shall be governed by and
subject to the laws of the State of New York and to all applicable laws and to
the approvals by any governmental or regulatory agency as may be required.

        (g)    Validity.    The invalidity or unenforceability of any provision
of this Award Agreement shall not affect the validity or enforceability of any
other provision of this Award Agreement, which shall remain in full force and
effect. The parties intend that any offending provision shall be enforced to the
fullest extent to which it is enforceable, that any unenforceable portion
thereof be severed from this Award Agreement, and that this Award Agreement, as
modified to sever any such unenforceable portion, be enforced to the fullest
extent permitted by law. In the event that all or any portion of this Award is
forfeited pursuant to the terms of the Plan or this Award Agreement, such
forfeiture shall be automatic and shall not require any further action by the
Participant or the Company.

        (h)    Notices.    All notices and other communications provided for
herein shall be in writing and shall be delivered by hand, telecopy or facsimile
transmission or sent by certified or registered mail, return receipt requested,
postage prepaid, addressed, if to the Participant, to the attention of the
Participant at the mailing address set forth on the Grant Notice (or to such
other address as the Participant shall have specified to Bunge in writing) and,
if to Bunge, to it at its principal offices which are currently located at 50
Main Street, 6th Floor, White Plains, New York 10606, attention Chief

13

--------------------------------------------------------------------------------




Personnel Officer. All such notices shall be conclusively deemed to be received
and shall be effective, (i) if delivered by hand, upon receipt, (ii) if sent by
telecopy or facsimile transmission, upon confirmation of receipt by the sender
of such transmission or (iii) if sent by registered or certified mail, on the
fifth day after the day on which such notice is mailed.

        (i)    Waiver.    The waiver by either party of compliance with any
provision of this Award Agreement by the other party shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach of such party of a provision of this Award Agreement.

        (j)    Committee Decisions Final.    Any dispute or disagreement that
arises under, or as a result of, or pursuant to, or in connection with, the
interpretation or construction of the terms of this Award Agreement or the Award
granted hereunder shall be determined by the Committee. Any interpretation by
the Committee of the terms of the Award shall be final and binding on all
persons affected thereby.

        (k)    Amendments.    The Committee shall have the power to alter or
amend the terms of this Award Agreement as set forth herein from time to time,
in any manner consistent with the provisions of Section 14 of the Plan, and any
alteration or amendment of the terms of the Award by the Committee shall, upon
adoption, become and be binding on all persons affected thereby without
requirement for consent or other action with respect thereto by any such person;
provided, however, that, except as contemplated by Section 14 of the Plan and
Section 3 hereof, no such alteration or amendment may, without the consent of
the Participant, adversely affect the rights of the Participant under this
Award. The Committee shall give written notice to the Participant of any such
alteration or amendment as promptly as practicable after the adoption thereof.
Notwithstanding any provision herein to the contrary, the Board shall have the
broad authority to amend this Award to take into account changes in applicable
tax laws, securities laws, accounting rules and other applicable state and
Federal laws.

        (l)    Entire Agreement; Headings.    This Award Agreement and the other
related documents expressly referred to herein set forth the entire agreement
and understanding between the parties hereto. The headings of sections and
subsections herein are included solely for convenience of reference and shall
not affect the meaning of any of the provisions of this Award Agreement.

        (m)    Counterparts.    The Grant Notice to this Award Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

        (n)    Market Standoff Agreement.    The Participant, if requested by
Bunge and an underwriter of Common Stock (or other securities) of Bunge, agrees
not to sell or otherwise transfer or dispose of any Common Stock (or other
securities) of Bunge held by the Participant during the period requested by the
underwriter managing any public offering of Common Stock (or other securities)
of Bunge following the effective date of a registration statement of Bunge filed
under the U.S. Securities Act of 1933, as amended, provided that all similarly
situated officers and directors of Bunge are required to enter into similar
agreements. Such agreement shall be in writing in a form satisfactory to Bunge
and such underwriter. Bunge may impose stop-transfer instructions with respect
to the shares (or other securities) subject to the foregoing restriction until
the end of such period.

        (o)    Securities Laws Compliance.    No Shares shall be issued or
transferred under this Award Agreement unless the Committee determines that such
issue or transfer is in compliance with all applicable U.S. federal, state
and/or foreign securities laws and regulations, including without limitation,
Bermuda laws and regulations.

        (p)    Change in Control.    The terms of Section 13(b) of the Plan
shall apply to any rights the Participant may have with respect to the
Performance-Based Restricted Stock Units upon a Change in Control.

14

--------------------------------------------------------------------------------





QuickLinks


BUNGE LIMITED EQUITY INCENTIVE PLAN AWARD AGREEMENT —Terms and Conditions
Applicable to Performance-Based Restricted Stock Units—
